         Case
          Case1:02-at-06000-UN
                1:20-cv-01960-JEJDocument
                                   Document
                                          1087
                                            1 Filed
                                               Filed10/23/20
                                                     10/23/20 Page
                                                               Page11ofof910




                            UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF PENNSYLVANIA

DEBORAH LAUFER, Individually,            :
                                         :
              Plaintiff,                 :
                                         :
v.                                       :               Case No.
                                         :
THE WILLIAM E. SWIGART JR.               :
AUTOMOBILE MUSEUM, A Pennsylvania        :
Non-Profit Corporation,                  :
                                         :
              Defendant.                 :
________________________________________ :

                                          COMPLAINT
                                   (Injunctive Relief Demanded)

       Plaintiff, DEBORAH LAUFER, Individually, on her behalf and on behalf of all other

individuals similarly situated, (sometimes referred to as “Plaintiff”), hereby sues the Defendant, THE

WILLIAM E. SWIGART JR. AUTOMOBILE MUSEUM, A Pennsylvania Non-Profit Corporation,

(sometimes referred to as “Defendant”), for Injunctive Relief, and attorney’s fees, litigation

expenses, and costs pursuant to the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq.

(“ADA”).

       1.      Plaintiff is a resident of Florida, is sui juris, and qualifies as an individual with

disabilities as defined by the ADA. Plaintiff is unable to engage in the major life activity of walking

more than a few steps without assistive devices. Instead, Plaintiff is bound to ambulate in a

wheelchair or with a cane or other support and has limited use of her hands. She is unable to tightly

grasp, pinch and twist of the wrist to operate. Plaintiff is also vision impaired. When ambulating

beyond the comfort of her own home, Plaintiff must primarily rely on a wheelchair. Plaintiff requires

accessible handicap parking spaces located closet to the entrances of a facility. The handicap and
          Case
           Case1:02-at-06000-UN
                 1:20-cv-01960-JEJDocument
                                    Document
                                           1087
                                             1 Filed
                                                Filed10/23/20
                                                      10/23/20 Page
                                                                Page22ofof910




access aisles must be of sufficient width so that she can embark and disembark from a ramp into her

vehicle. Routes connecting the handicap spaces and all features, goods and services of a facility must

be level, properly sloped, sufficiently wide and without cracks, holes or other hazards that can pose

a danger of tipping, catching wheels or falling. These areas must be free of obstructions or unsecured

carpeting that make passage either more difficult or impossible. Amenities must be sufficiently

lowered so that Plaintiff can reach them. She has difficulty operating door knobs, sink faucets, or

other operating mechanisms that tight grasping, twisting of the wrist or pinching. She is hesitant to

use sinks that have unwrapped pipes, as such pose a danger of scraping or burning her legs. Sinks

must be at the proper height so that she can put her legs underneath to wash her hands. She requires

grab bars both behind and beside a commode so that she can safely transfer and she has difficulty

reaching the flush control if it is on the wrong side. She has difficulty getting through doorways if

they lack the proper clearance.

        2.       Plaintiff is an advocate of the rights of similarly situated disabled persons and is a

"tester" for the purpose of asserting her civil rights and monitoring, ensuring, and determining

whether places of public accommodation and their websites are in compliance with the ADA.

        3.       According to the county property records, Defendant owns a place of public

accommodation as defined by the ADA and the regulations implementing the ADA, 28 CFR

36.201(a) and 36.104. The place of public accommodation that the Defendant owns is a place of

lodging known as Mill Stone Manor, 11979 William Penn Highway, Huntingdon, PA 16652, and

is located in the County of Huntingdon, (hereinafter "Property").

        4.       Venue is properly located in this District because the subject property is located in

this district.


                                                   2
        Case
         Case1:02-at-06000-UN
               1:20-cv-01960-JEJDocument
                                  Document
                                         1087
                                           1 Filed
                                              Filed10/23/20
                                                    10/23/20 Page
                                                              Page33ofof910




       5.      Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343, this Court has been given

original jurisdiction over actions which arise from the Defendant’s violations of Title III of the

Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. See also 28 U.S.C. § 2201 and § 2202.

       6.      As the owner of the subject place of lodging, Defendant is required to comply with

the ADA. As such, Defendant is required to ensure that it's place of lodging is in compliance with

the standards applicable to places of public accommodation, as set forth in the regulations

promulgated by the Department Of Justice. Said regulations are set forth in the Code Of Federal

Regulations, the Americans With Disabilities Act Architectural Guidelines ("ADAAGs"), and the

2010 ADA Standards, incorporated by reference into the ADA. These regulations impose

requirements pertaining to places of public accommodation, including places of lodging, to ensure

that they are accessible to disabled individuals.

       7.      More specifically, 28 C.F.R. Section 36.302(e)(1) imposes the following requirement:

               Reservations made by places of lodging. A public accommodation that owns,
               leases (or leases to), or operates a place of lodging shall, with respect to
               reservations made by any means, including by telephone, in-person, or through a
               third party -
                       (I) Modify its policies, practices, or procedures to ensure that individuals
                       with disabilities can make reservations for accessible guest rooms during
                       the same hours and in the same manner as individuals who do not need
                       accessible rooms;
                       (ii) Identify and describe accessible features in the hotels and guest rooms
                       offered through its reservations service in enough detail to reasonably
                       permit individuals with disabilities to assess independently whether a
                       given hotel or guest room meets his or her accessibility needs;
                       (iii) Ensure that accessible guest rooms are held for use by individuals
                       with disabilities until all other guest rooms of that type have been rented
                       and the accessible room requested is the only remaining room of that type;
                       (iv) Reserve, upon request, accessible guest rooms or specific types of
                       guest rooms and ensure that the guest rooms requested are blocked and
                       removed from all reservations systems; and



                                                    3
        Case
         Case1:02-at-06000-UN
               1:20-cv-01960-JEJDocument
                                  Document
                                         1087
                                           1 Filed
                                              Filed10/23/20
                                                    10/23/20 Page
                                                              Page44ofof910




                       (v) Guarantee that the specific accessible guest room reserved through its
                       reservations service is held for the reserving customer, regardless of
                       whether a specific room is held in response to reservations made by others.

       8.      These regulations became effective March 15, 2012.

       9.      Defendant, either itself or by and through a third party, accepts reservations for its

hotel online through one or more websites. The purpose of these websites is so that members of

the public may reserve guest accommodations and review information pertaining to the goods,

services, features, facilities, benefits, advantages, and accommodations of the Property. As such,

these websites are subject to the requirements of 28 C.F.R. Section 36.302(e).

       10.     Prior to the commencement of this lawsuit, Plaintiff visited the websites for the

purpose of reviewing and assessing the accessible features at the Property and ascertain whether

they meet the requirements of 28 C.F.R. Section 36.302(e) and her accessibility needs. However,

Plaintiff was unable to do so because Defendant failed to comply with the requirements set forth

in 28 C.F.R. Section 36.302(e). As a result, Plaintiff was deprived the same goods, services,

features, facilities, benefits, advantages, and accommodations of the Property available to the

general public. Plaintiff's specific allegations with regard to each of the websites she visited are

as follows:

               a.      The websites located at http://themillstonemanor.com, and

                       https://reserve1.resnexus.com do not comply with the Regulation because

                       they do not identify accessible rooms, do not allow for booking of

                       accessible rooms and provide insufficient information as to whether the

                       rooms or features at the hotel are accessible. Hotel amenities, room types




                                                  4
        Case
         Case1:02-at-06000-UN
               1:20-cv-01960-JEJDocument
                                  Document
                                         1087
                                           1 Filed
                                              Filed10/23/20
                                                    10/23/20 Page
                                                              Page55ofof910




                       and amenities are all listed in detail. No information is given about

                       accessibility in the hotel.

               b.      The website located at www.expedia.com does not comply with the

                       Regulation because it does not identify accessible rooms, does not allow

                       for booking of accessible rooms and provides insufficient information as

                       to whether the rooms or features at the hotel are accessible. Hotel

                       amenities, room types and amenities are all listed in detail. No information

                       is given about accessibility in the hotel other than the statements

                       "Accessible bathroom", "Wheelchair-accessible path of travel",

                       "Wheelchair-accessible parking" and "In-room accessibility".

               c.      The website located at www.agoda.com does not comply with the

                       Regulation because it does not identify accessible rooms, does not allow

                       for booking of accessible rooms and provides insufficient information as

                       to whether the rooms or features at the hotel are accessible. Hotel

                       amenities, room types and amenities are all listed in detail. No information

                       is given about accessibility in the hotel other than the statements

                       "Accessible bathroom", "Wheelchair-accessible path of travel",

                       "Wheelchair-accessible parking" and "In-room accessibility".

       11.     In the near future, Plaintiff intends to revisit Defendant's websites and/or online

reservations system in order to test them for compliance with 28 C.F.R. Section 36.302(e) and/or

to utilize the websites to reserve a guest room and otherwise avail herself of the goods, services,

features, facilities, benefits, advantages, and accommodations of the Property.


                                                     5
         Case
          Case1:02-at-06000-UN
                1:20-cv-01960-JEJDocument
                                   Document
                                          1087
                                            1 Filed
                                               Filed10/23/20
                                                     10/23/20 Page
                                                               Page66ofof910




        12.     Plaintiff is continuously aware that the subject websites remain non-compliant and

that it would be a futile gesture to revisit the websites as long as those violations exist unless she

is willing to suffer additional discrimination.

        13.     The violations present at Defendant's websites infringe Plaintiff's right to travel

free of discrimination and deprive her of the information required to make meaningful choices

for travel. Plaintiff has suffered, and continues to suffer, frustration and humiliation as the result

of the discriminatory conditions present at Defendant's website. By continuing to operate the

websites with discriminatory conditions, Defendant contributes to Plaintiff's sense of isolation

and segregation and deprives Plaintiff the full and equal enjoyment of the goods, services,

facilities, privileges and/or accommodations available to the general public. By encountering the

discriminatory conditions at Defendant's website, and knowing that it would be a futile gesture to

return to the website sunless she is willing to endure additional discrimination, Plaintiff is

deprived of the same advantages, privileges, goods, services and benefits readily available to the

general public. By maintaining a websites with violations, Defendant deprives Plaintiff the

equality of opportunity offered to the general public. Defendant's online reservations system

serves as a gateway to its hotel. Because this online reservations system discriminates against

Plaintiff, it is thereby more difficult to book a room at the hotel or make an informed decision as

to whether the facilities at the hotel are accessible.

        14.     Plaintiff has suffered and will continue to suffer direct and indirect injury as a

result of the Defendant’s discrimination until the Defendant is compelled to modify its websites

to comply with the requirements of the ADA and to continually monitor and ensure that the

subject websites remain in compliance.


                                                   6
        Case
         Case1:02-at-06000-UN
               1:20-cv-01960-JEJDocument
                                  Document
                                         1087
                                           1 Filed
                                              Filed10/23/20
                                                    10/23/20 Page
                                                              Page77ofof910




       15.     Plaintiff has a realistic, credible, existing and continuing threat of discrimination

from the Defendant’s non-compliance with the ADA with respect to these websites. Plaintiff

has reasonable grounds to believe that she will continue to be subjected to discrimination in

violation of the ADA by the Defendant.

       16.     The Defendant has discriminated against the Plaintiff by denying her access to,

and full and equal enjoyment of, the goods, services, facilities, privileges, advantages and/or

accommodations of the subject website.

       17.     The Plaintiff and all others similarly situated will continue to suffer such

discrimination, injury and damage without the immediate relief provided by the ADA as

requested herein.

       18.     Defendant has discriminated against the Plaintiff by denying her access to full and

equal enjoyment of the goods, services, facilities, privileges, advantages and/or accommodations

of its place of public accommodation or commercial facility in violation of 42 U.S.C. § 12181 et

seq. and 28 CFR 36.302(e). Furthermore, the Defendant continues to discriminate against the

Plaintiff, and all those similarly situated by failing to make reasonable modifications in policies,

practices or procedures, when such modifications are necessary to afford all offered goods,

services, facilities, privileges, advantages or accommodations to individuals with disabilities; and

by failing to take such efforts that may be necessary to ensure that no individual with a disability

is excluded, denied services, segregated or otherwise treated differently than other individuals

because of the absence of auxiliary aids and services.




                                                  7
        Case
         Case1:02-at-06000-UN
               1:20-cv-01960-JEJDocument
                                  Document
                                         1087
                                           1 Filed
                                              Filed10/23/20
                                                    10/23/20 Page
                                                              Page88ofof910




       19.     Plaintiff is without adequate remedy at law and is suffering irreparable harm.

Plaintiff has retained the undersigned counsel and is entitled to recover attorney’s fees, costs and

litigation expenses from the Defendant pursuant to 42 U.S.C. § 12205 and 28 CFR 36.505.

       20.     Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

Plaintiff Injunctive Relief, including an order to require the Defendant to alter the subject

websites to make them readily accessible and useable to the Plaintiff and all other persons with

disabilities as defined by the ADA and 28 C.F.R. Section 36.302(e); or by closing the websites

until such time as the Defendant cures its violations of the ADA.

WHEREFORE, Plaintiff respectfully requests:

       a.      The Court issue a Declaratory Judgment that determines that the Defendant at the

               commencement of the subject lawsuit is in violation of Title III of the Americans

               with Disabilities Act, 42 U.S.C. § 12181 et seq. and 28 C.F.R. Section 36.302(e).

       b.      Injunctive relief against the Defendant including an order to revise its websites to

               comply with 28 C.F.R. Section 36.302(e) and to implement a policy to monitor and

               maintain the websites to ensure that it remains in compliance with said requirement.

       c.      An award of attorney’s fees, costs and litigation expenses pursuant to 42 U.S.C.

               § 12205.

       d.      Such other relief as the Court deems just and proper, and/or is allowable under

               Title III of the Americans with Disabilities Act.

                                              Respectfully Submitted,

                                              THOMAS B. BACON, P.A.




                                                  8
        Case
         Case1:02-at-06000-UN
               1:20-cv-01960-JEJDocument
                                  Document
                                         1087
                                           1 Filed
                                              Filed10/23/20
                                                    10/23/20 Page
                                                              Page99ofof910




                                      By:
                                            John F. Ward, Esquire (I.D. No. 81350)
                                            329 S. Devon Ave.
                                            Wayne, PA 19087
                                            Phone: 610-952-0219
                                            Fax: 954-237-1990
                                            johnfward@gmail.com



Date: October 23, 2020




                                        9
